DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Response to Amendment
The amendment dated 4/7/2021 has been entered and considered for this Office Action.

Reasons for Allowance
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance.

The claims have been amended in accordance with the suggested claim amendments articulated in the previous Office Action1 in order to overcome objections and rejections under §112(b). The objections and rejections raised in the previous Office Action are therefore withdrawn.
There being no remaining objections or rejections, this application is in condition for allowance.

The prior art of record does not teach or reasonably suggest the combination of limitations as claimed:
spectrally decomposing the claimed first and second 2D projection data2 into at least two different components;
determining a physical characteristic of the scanned subject based on the decomposed data;
recommending at least one kVp value for a volume scan of the subject based on the determined physical characteristic; and
performing the volume scan of the subject using the recommended at least one kVp value.

Jabri et al., US 2003/0142787 A1 (previously cited) teach:
receiving a first 2D projection having a first spectral characteristic, by performing a first 2D projection scan of a subject (receiving/acquiring low energy image 302 at step 614, Fig. 10);
receiving a second 2D projection having a second spectral characteristic, by performing a second 2D projection scan of the subject (receiving/acquiring high energy image 304 at step 614, Fig. 10), wherein the first and second spectral characteristics are different (the first is low energy while the second is high energy); and
spectrally decomposing the first and second 2D projection data into at least two different components (the low and high energy images are decomposed into soft tissue image 602 and bone image 604 at steps 610 and 612, Fig. 10).


Jabri et al., US 2003/0169848 A1 (previously cited) teach:
receiving a first 2D projection data having a first spectral characteristic, by performing a first 2D projection scan of a subject (low-kVp acquisition, 14, Fig. 3; Fig. 7);
receiving a second 2D projection data having a second spectral characteristic, by performing a second 2D projection scan of the subject, wherein the first and second spectral characteristics are different (high-kVp acquisition, 13, Fig. 3; Fig. 7); and
spectrally decomposing the first and second 2D projection data into at least two different components (decomposition of the high and low kVp acquisitions into soft-tissue and bone images, Fig. 7);
Jabri et al. US 2003/0142787 A1 further teach determining a spectral scan parameter (technique optimization 11, Fig. 3; ¶ [0018]) but this determination is not based on the decomposed data (i.e., the determination is not based on a physical characteristic determined based on the decomposed data)

Schlomka et al., US 2008/0253509 A1 (previously cited) teach determining a spectral scan parameter for a volume scan such as the energy or voltage of the X-ray source (¶ [0062], [0063], [0075]-[0077], [0081]); but this determination is not based on 

Tkaczk et al., US 2007/0076842 A1 (previously cited) teach determining a spectral scan parameter such as kVp of the X-ray source (¶ [0036]); but this determination is not based on the claimed decomposed data (i.e., the determination is not based on a physical characteristic determined based on the claimed decomposed data).

Langan et al., US 7,826,587 B1 (previously cited) teach determining a spectral scan parameter such as kVp of the X-ray source (col. 9, line 65 – col. 10, line 11); but this determination is not based on the claimed decomposed data (i.e., the determination is not based on a physical characteristic determined based on the claimed decomposed data).

Even if the prior art of record is combined, the prior art still does not teach or reasonably suggest recommendinging at least one kVp value for a volume scan of the subject based on the claimed spectrally decomposed data (i.e., based on a determined physical characteristic based on the claimed spectrally decomposed data), let alone performing a volume scan of the subject using the claimed at least one spectral scan parameter.

The following references were also previously cited but are not any more relevant than those already discussed above.
Jabri et al., US 2003/0152258 A1
Unger et al., US 2002/0075997 A1
Avinash et al., US 6,917,697 B2
Zhao et al., US 6,683,934 B1
Zou, US 8,031,831 B2
Proksa et al., US 2012/0045109 A1
Wu et al., US 2004/0184574 A1
Avinash et al., US 6,343,111 B1
Avinash et al., US 2002/0186872 A1
Walter at al., US 2007/0189443 A1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Final Rejection dated 1/7/2021
        
        2 the first and second 2D projection data having respectively different spectral characteristics received by performing respectively different 2D projection scans as recited in the claim(s).